Citation Nr: 9905027	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-20 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran had recognized service from September 1942 to 
April 1946 and died on September [redacted], 1988. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
that denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1. The last final disallowance of the appellant's claim for 
service connection for cause of the veteran's death was a 
June 1991 Board decision; the veteran failed to file at 
timely appeal.

2. The relevant evidence added to the record since the last 
final disallowance includes additional post-service medical 
records.

3. Evidence added to the record since the June 1991 
unappealed Board decision is cumulative or redundant and is 
not sufficiently probative of, and significant to the issue 
in this case that it must be considered in order to fairly 
adjudicate the claim.


CONCLUSIONS OF LAW

1. The June 1991 Board decision, which denied the claim for 
service connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).

2. Evidence added to the record since the unappealed June 
1991 Board decision denying service connection for the cause 
of the veteran's death is not new and material, and the claim 
for that benefit is not reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran died at home on 
September [redacted], 1988 at the age of 65 from uremia with 
psychophysiologic gastrointestinal reaction, dysentery, senility, 
and a gunshot wound to the abdomen.  An autopsy does not appear 
to have been performed.

At the time of the veteran's death, service connection was in 
effect for injury, MG, XIX, secondary to gunshot wound (GSW) 
and surgery evaluated as 30 percent disabling and residuals 
of a GSW and surgery, abdomen, with resection of ileum and 
colon and psychophysiologic gastrointestinal reaction 
evaluated as 20 percent disabling for a combined service-
connected evaluation of 40 percent in effect from February 
1976.

The appellant's initial claim for service connection for the 
cause of the veteran's death was received in March 1989 and 
was denied by a rating decision dated September 1990.  The 
appellant filed a timely appeal and in June 1991, the Board 
denied entitlement to service connection for the cause of the 
veteran's death.  The Board notified the appellant of the 
determination and of her appellate rights, but a timely 
appeal was not thereafter initiated.  The Board notes that 
the record reflects that the appellant filed an untimely 
appeal of the Board's decision, and in a January 1993 Order, 
the United States Court of Veterans Appeals (Court) dismissed 
the appeal for lack of jurisdiction.  The Board decision 
therefore became final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.
However, the claim will be reopened if new and material 
evidence has been submitted since the last final decision 
denying the claim on any basis. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant filed what was in essence an application to 
reopen her claim for the cause of the veteran's death by 
submitting an April 1994 statement from N. Amores, M.C.  The 
treating physician stated that the veteran had been under his 
care for excruciating pain and numbness of the abdomen; on 
and off swelling of both knees and ankle joints; frequent 
headaches and dizziness; frequent and scanty micturition; 
inability to stand-up and walk without assistance; lack of 
appetite; weakness and semi-ambulatoriness; inability to 
sleep; and general body malaise. 

Also submitted in support of the appellant's claim were lay 
affidavits executed in April 1994 from the veteran's children 
and close friends.  The lay statements reflected that the 
veteran was very ill at the time of his death and under the 
treatment and care of Dr. L. Amores or Dr. N. Amores.

The RO determined that new and material evidence had not been 
presented to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death in 
May 1994.  The appellant filed a timely notice of 
disagreement (NOD) in July 1994.  In a July 1994 statement to 
the RO, the appellant reported that the veteran died as a 
result of his gunshot wound to the abdomen, which caused 
problems with his intestines.  The appellant failed to 
perfect her appeal.

In October 1995, the appellant again sought to reopen her 
claim for entitlement to service connection for cause of the 
veteran's death.

Submitted in support of her claim are medical certificates 
and statements from G. O. Gatchalain, M.D. dated in January 
1977, and March 1998 which reflect that the veteran was 
treated in from May 1968 to February 1972 for a gunshot wound 
to the abdomen.  The private examiner noted that he visited 
the veteran in 1988 at his home and that his wound was still 
not healed.  He counseled the veteran to seek medical 
attention however, he refused.  The private examiner noted 
that the clinical records evidencing his treatment of the 
veteran were unavailable.

An earlier August 1992 statement from the same examiner noted 
that he treated the veteran from January and February 1971 
for post-operative abdomen wounds.

In May 1996, the RO determined that the appellant had not 
submitted new and material evidence to reopen her claim for 
entitlement to service connection for the veteran's cause of 
death.  The appellant filed a timely notice of disagreement 
(NOD) in February 1997 and perfected her appeal in July 1997. 

The appellant stated in an August 1998 statement to the RO, 
that she was unable to submit any new and material evidence 
regarding the veteran's cause of death because the veteran 
was never confined in any hospital for treatment at the time 
of his death.  She stated that the veteran's abdomen was so 
enlarged that the veteran was unable to exert pressure on his 
body without experiencing bloody vomiting and coughing.  The 
appellant described the veteran as very weak and without 
medical treatment at the time of his death.

The Board is of the opinion that this evidence is either 
cumulative or redundant of evidence previously on file and is 
not sufficiently significant to the issue in this case that 
it must be considered in order to fairly decide the merits of 
this claim.  The additional evidence is therefore not new and 
material, and the claim is not reopened. See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

At the time of the Board's decision in 1991, the evidence 
reflected that he had had a service-connected gunshot wound 
of the abdomen.  There was no evidence that the veteran's 
abdominal disability contributed to cause his death.  The 
veteran's liver cirrhosis was found to be the cause of his 
death.  The evidence added to the claim since 1991 is new, in 
that it was not previously considered.  However, it is not 
material, in that it reflects only that the veteran was 
treated for symptomatology associated with his abdominal 
wound and stomach problems.  Most of the evidence reflects 
treatment for such symptoms many years prior to the veteran's 
death.  One examiner indicated that he saw the veteran in 
1988 and that the wound had still not healed but the veteran 
refused to seek medical attention.  However, he does not 
provide evidence that the veteran's service-connected 
disability was a factor in the veteran's death or 
debilitation leading to death.  The fact remains, however, 
that while the appellant associates the veteran's death with 
his service-connected disability, there is no medical 
evidence which reflects that his service-connected disability 
was a factor in his death.  The appellant is not competent to 
render the medical opinion.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In this 
regard, the evidence submitted is cumulative in that it only 
shows that he continued to have complaints referable to his 
service-connected disability after service.  Accordingly, the 
claim is not reopened.  



ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

